          Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 MANNY CHONG and THANE GALLO, and
 all others similarly situated,

         Plaintiffs,

         v.                                           CIVIL ACTION No. 1:20-cv-10844-RGS

 NORTHEASTERN UNIVERSITY,

        Defendant.


  DEFENDANT’S MOTION TO CONSOLIDATE AND SET PLEADING SCHEDULE

       Pursuant to Federal Rule of Civil Procedure 42(a)(2) and Local Rule 40.1(j), defendant

Northeastern University moves to: (1) consolidate this action with two additional proposed class

action cases pending against Northeastern in the United States District Court for the District of

Massachusetts, Satam, et al. v. Northeastern University, Case No. 1:20-cv-10915-RGS (D. Mass.,

filed May 13, 2020), and Bahrani, et al. v. Northeastern University, Case No. 1:20-cv-10946-DPW

(D. Mass., filed May 18, 2020); (2) set a deadline of July 15, 2020 for filing any consolidated and

amended complaint; and (3) extend Northeastern’s responsive pleading deadline for the

consolidated cases to the earlier of thirty (30) days after the filing of any consolidated and amended

complaint, or August 14, 2020.

       Consolidation is warranted under Rule 42(a)(2), which allows the Court to consolidate

“actions before the court [that] involve a common question of law or fact.” Here, consolidation

would promote judicial economy and save time, effort, and expense without unduly prejudicing

any party.

       First, the cases present common facts. All three cases involve the same defendant,

Northeastern, and arise out of Northeastern’s decision to provide remote education for the final



                                                  1
          Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 2 of 6



five weeks of the Spring 2020 semester as a result of the COVID-19 pandemic. Furthermore, all

three complaints seek to certify classes of persons who paid Northeastern tuition and fees for the

Spring semester of 2020. Indeed, Satam listed the present case as a related one in the civil cover

sheet. (Bahrani did not do so, but only because her counsel was apparently unaware of the earlier-

filed Chong and Satam cases; that is why her case was randomly assigned to Judge Woodlock.)

In the event that the case is not dismissed at the outset, Northeastern should not be subjected to

costly, duplicative fact discovery requests in three different cases on the same subject.

        Second, the cases present the same central legal issues. All plaintiffs have brought claims

for breach of contract and unjust enrichment, and all are seeking relief in the form of a pro-rated

refund for tuition and fees. (Satam and Bahrani also assert claims of conversion, but they are based

on the same operative facts as the claims for breach of contract and unjust enrichment.)

Furthermore, the Court will need to decide the same factual and legal issues relating to class

certification. None of the complaints purports to be limited to any particular university division or

program, and all (subject to customary, limited exceptions) propose classes of persons who paid

tuition and fees to Northeastern for the Spring 2020 semester. Consolidation would avoid the

possibility of conflicting rulings, avoid confusion on the part of the absent members of the

proposed class(es), and allow the Court to address the numerous related issues in a single

proceeding, rather than in piecemeal fashion. Indeed, if the cases are consolidated, the plaintiffs

may agree among themselves to file, or the Court may order the filing of, a consolidated class

action complaint. See Newberg on Class Actions § 10:35 (that district court has authority to order

filing of consolidated and amended complaint, but that nonetheless cases retain their distinct

identities).




                                                 2
         Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 3 of 6



       The Court should exercise its discretion under Rule 42(a)(2) to consolidate the actions. See

In re Cameron, 2017 U.S. Dist. LEXIS 205735, at *13 (D. Mass. Dec. 14, 2017). “When weighing

the costs and benefits of consolidation, it is appropriate to consider the convenience or

inconvenience to the parties, the judicial economy, the savings in time, effort or expense and any

confusion, delay or prejudice that might result from consolidation.” Id. at 13 (internal quotations

omitted); see also Cruickshank v. Clean Seas Co., 402 F. Supp. 2d 328, 341 (D. Mass. 2005). This

consideration is especially pronounced in the context of competing class actions with overlapping

proposed classes. See, e.g., Newberg at s. 10:35 (noting that district court has discretion to

consolidate proposed class actions over objection of one or even all parties); 8 Moore’s Fed. Prac.

Civil s. 42.10[3] (2020) (noting that courts “have consolidated a number of class actions when

similar or identical factual issues and legal claims are involved against the same defendants”);

Byerson v. Equifax Info. Servs., LLC, 467 F. Supp. 2d 627, 636 (E.D. Va. 2006); Bunch v. W.R.

Grace & Co., No. 04-218-DLB, 2005 U.S. Dist. LEXIS 44277 (E.D. Ky. July 21, 2005); Reisman

v. Van Wagoner Funds, Inc., Civil Action No. 02-012-SLR, 2002 U.S. Dist. LEXIS 12224 (D.

Del. Jan. 4, 2002).

       All three cases are in their early stages. Due to delays in service and amendments,

Northeastern has not been required to respond to any of the complaints. Accordingly, no party

will be prejudiced by consolidation. See In re Cameron at 13.

       Pursuant to Local Rule 7.1(a)(2), counsel for Northeastern conferred with counsel for

Chong, Satam, and Bahrani, who are each separately represented. In conferences on June 16,

2020, counsel for Satam and Bahrani agreed to consolidation and agreed in principle to extensions

of time to permit discussion of a potential consolidated and amended complaint, but did not

respond to Northeastern’s email request of June 18, 2020 for their position as to the specific dates




                                                 3
         Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 4 of 6



proposed herein. By conference on June 22, 2020, counsel for Chong and Gallo agreed to an

extension to respond to the second amended complaint in their case to August 14, 2020, but stated

their intent to file a memorandum in opposition to consolidation by June 24, 2020.

       WHEREFORE, Northeastern requests that the Court: (1) consolidate Satam v.

Northeastern University, Case No. 1:20-cv-10915-RGS (D. Mass., filed May 13, 2020), and

Bahrani v. Northeastern University, Case No. 1:20-cv-10946-DPW (D. Mass., filed May 18,

2020), with this action; (2) order that any consolidated and amended complaint be filed by July

15, 2020; and (3) extend the time by which Northeastern may respond to the complaints to the

earlier of (i) thirty (30) days after the filing of any consolidated and amended complaint, or (ii)

August 14, 2020.

                                                 Respectfully submitted,


                                                    NORTHEASTERN UNIVERSITY

                                                    By its attorneys,

                                                    /s/ John A. Shope
                                                    John A. Shope, BBO #562056
                                                    Rachel C. Hutchinson, BBO#696739
                                                    Foley Hoag LLP
                                                    155 Seaport Blvd.
                                                    Boston, MA 02210
                                                    Tel: 617-832-1000
                                                    jshope@foleyhoag.com
                                                    rhutchinson@foleyhoag.com


                                                    Victoria L. Steinberg, BBO #666482
                                                    Daniel J. Cloherty, BBO #565772
                                                    Rebecca M. O’Brien, BBO #693592
                                                    Todd & Weld LLP
                                                    One Federal Street, 27th Floor
                                                    Boston, MA 02210
                                                    (617)720-2626
                                                    vsteinberg@toddweld.com



                                                4
        Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 5 of 6



                                          dcloherty@toddweld.com
                                          robrien@toddweld.com




Dated: June 23, 2020




                                      5
         Case 1:20-cv-10844-RGS Document 19 Filed 06/23/20 Page 6 of 6



                             CERTIFICATE OF CONFERENCE

       In accordance with Local Rule 7.1(a)(2), I certify that counsel for Northeastern conferred
with counsel for Chong, Satam, and Bahrani prior to filing this motion as set forth in the motion.


                                                    /s/ John A. Shope
                                                    John A. Shope


                                CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of June 2020, I electronically filed the foregoing
document using the CM/ECF system, which will send notification of such to all counsel of record
via the CM/ECF system.


                                                    /s/ John A. Shope
                                                    John A. Shope




                                                6
